Citation Nr: 0204593	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  95-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include the question of whether the character 
of the veteran's discharge from military service for the 
period from October 20, 1982, to May 15, 1984, constitutes a 
bar to payment of VA compensation benefits.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The appellant served on active duty from October 20, 1978, to 
July 20, 1982, and was honorably discharged.  The appellant 
served on active duty from July 21, 1982, to May 15, 1984 and 
was discharged under other than honorable conditions.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for a psychiatric disability on the grounds that the 
appellant's service from October 20, 1982, to May 15, 1984, 
was considered to be under dishonorable conditions due to 
willful and persistent misconduct and that the character of 
discharge for that period of service was a bar to payment of 
VA compensation benefits for that period of service.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
his claim.

2.  The appellant's period of service from October 20, 1982, 
to May 15, 1984, was terminated by an other than honorable 
discharge issued in lieu of court martial.

3.  The appellant's offenses prior to the offenses leading to 
his discharge under other than honorable conditions consisted 
of failure to obey a written order and two charges of being 
absent from the appointed place of duty.  The appellant's 
pending offenses at the time of his discharge were failure to 
obey a lawful order, resisting lawful apprehension, theft of 
personal property valued at $260.00, use of marijuana and 
false official statement.

4.  The appellant's offenses during his period of military 
service from October 20, 1982, to May 15, 1984, were not 
minor offenses offset by service which was otherwise honest, 
faithful, and meritorious.

5.  The appellant's offenses were not mere technical 
violations of police regulations or ordinances.

6.  The evidence establishes that at the time of his 
offenses, the veteran exhibited disease that caused a 
prolonged deviation from his normal method of behavior.

7.  The veteran's current paranoid schizophrenia had its 
onset during service.



CONCLUSIONS OF LAW

1.  The appellant was insane at the time of the offenses that 
lead to his discharge from his period of military service 
from October 20, 1982, to May 15, 1984, and there is no bar 
to payment of VA compensation benefits based on that period 
of service.  38 U.S.C.A. §§ 101(2), (8), 5303 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1, 3.12, 3.159, 3.354 (2001).

2.  Paranoid schizophrenia was incurred during active duty.  
38 U.S.C.A. §§ 1112, 1131 (West 1991 & Supp 2001), 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law and Regulations

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  A discharge or release from active 
service under conditions other than dishonorable is a 
prerequisite to entitlement to VA benefits.  38 U.S.C.A. § 
101(18); 38 C.F.R. § 3.12(a).

The provisions of 38 C.F.R. § 3.12(b) set out conditions 
under which discharge or release from service constitutes a 
bar to the payment of benefits.  Benefits will not be barred 
if it is found that the person was insane at the time of 
committing the offense causing such discharge or release or 
unless otherwise specifically provided in law and regulation.  
38 U.S.C.A. § 5303(b).

The provisions of 38 C.F.R. § 3.12(d) provide that discharge 
or release due to offenses, to include acceptance of an 
undesirable discharge to escape trial by general court-
martial or willful and persistent misconduct is considered to 
have been issued under dishonorable conditions.  38 C.F.R. § 
3.12(d)(1), (4).  This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  An act is willful misconduct where it 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n).

The regulations define an insane person as one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statute requires that the insanity 
exist only at the time of the commission of an offense 
leading to a person's discharge and not that insanity must 
cause the misconduct.  That is, there need not be a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996).  The acts leading to the 
discharge and the insanity must, however, be concurrent.  
Stringham v. Brown, 8 Vet. App. 445, 448 (1995). 

Under 38 C.F.R. § 3.12(e) an honorable discharge or discharge 
under honorable conditions issued through a board for 
correction of records established under authority of 10 
U.S.C.A. 1552 (West 1991), is final and conclusive on VA.

Factual Background

The appellant served on active duty from October 20, 1978, to 
July 20, 1982, and was honorably discharged.  The appellant 
served on active duty under other than honorable conditions 
from July 21, 1982 to May 15, 1984.

The original term of the appellant's service was from October 
20, 1978, to October 20, 1982, and he would have been 
eligible for complete separation on October 19, 1982, but was 
discharged early to reenlist on July 20, 1982.

The appellant's offenses prior to the offenses leading to his 
discharge under other than honorable conditions consisted of 
failure to obey a written order and two charges of being 
absent from the appointed place of duty.  The appellant's 
pending offenses at the time of his discharge were failure to 
obey a lawful order, resisting lawful apprehension, theft of 
personal property valued at $260.00, use of marijuana and 
false official statement.  Service department records show 
that these offenses took place in January 1984.  The records 
also show that the veteran applied for and was issued a 
discharge under other than honorable conditions in lieu of 
trial by court-martial and separated from service on May 15, 
1984.

Service department records show no evidence of a psychiatric 
disability prior to January 1984.  In January 1984, the 
veteran was seen on an emergency basis after being referred 
from the legal center.  During the evaluation the veteran 
talked about "self" who was another individual than the 
veteran, and who spoke to the veteran and told him to kill 
himself.  The veteran was afraid that if he went to a 
hospital, people would try to take "self" from him.  He was 
noted to have a severe tic at times.  During the interview he 
became more and more agitated and ran out of the 
interviewer's office.  He was to be referred for psychiatric 
hospitalization.  

The report of the psychiatric hospitalization shows that the 
veteran was found to have a mental illness of psychotic 
proportions which manifested itself in delusional thinking, 
visual hallucinations, auditory hallucinations, ideas of 
referance, and looseness of associations.  Although there was 
a history of drug abuse, the current psychiatric disability 
was not related to such abuse.  A medical board agreed with 
the diagnosis of paranoid schizophrenia and recommended that 
the case be referred to a physical evaluation board for 
disposition.  It was added that the veteran had charges 
pending.  He was found to have been mentally ill, but capable 
of telling right from wrong at the time of the offenses.

In March 1984, the veteran was noted to be experiencing 
auditory and visual hallucinations.  He stated that he was 
suicidal and was being told by "Cid" to kill himself.  It 
was also reported that "the brig does not feel they can take 
the responsibility for this man."

In June 1984, a VA clinical psychiatrist reported that he was 
currently treating the veteran.

The veteran was hospitalized at the Payne Whitney Clinic in 
January and February 1994, after experiencing auditory and 
visual hallucinations of a man named "Sid."  He related 
that after entering service he had had a "rough start" 
experiencing anger at superiors and frequently disobeying 
orders.  However, he was soon "licked into shape" and had 
excelled and rapidly rose to sergeant.  However, while 
stationed in South Carolina during service, "Sid" had told 
him to beat his wife.  After severely beating her he had been 
arrested by military police.  "Sid" had then told him to 
take an overdose of medication, which he did.  

Records from the Fordham-Tremont Community Health Center 
dated from March to July 1993 show that the veteran received 
treatment for paranoid schizophrenia.  


Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

Governing law specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained all relevant records for an adjudication of 
the appellant's claim.  The appellant has received the 
appropriate notifications.  Therefore, the Board finds that 
the duty to assist the appellant in the development of his 
claim has been satisfied.

The appellant falls under the provisions of 38 C.F.R. § 
3.12(d), in that he was discharged under other than honorable 
conditions to escape trial by court martial based on willful 
and persistent misconduct.  The Board has considered whether 
the appellant's offenses could be considered minor offenses 
against a background of otherwise honest, faithful and 
meritorious service.  However, the number of the appellant's 
offenses is such that they cannot be considered minor.  The 
appellant refused lawful orders, absented himself from duty, 
stole personal property, and used marijuana while on duty.  
These offenses are not minor and cannot be considered minor.  
The appellant has argued that he was suffering from a mental 
disorder at the time of his offenses during service and was 
insane.  38 C.F.R. § 3.354.

As written, the regulation provides for three independent 
instances of insanity.  An insane person is one who due to 
disability.(1) exhibits a more or less prolonged deviation 
from his normal method of behavior; (2) who interferes with 
the peace of society; or (3) who has so departed from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  Zang v. Brown, 8 Vet. App. 246, 253 
(1995).

 PRIVATE Pursuant to 38 U.S.C.A. § 5303(b), if it is 
established that, at the time of the commission of an 
offense leading to a person's discharge, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated. 38 
U.S.C.A. § 5303(b).  Thus, § 5303(b) sets out the 
authority for allowing veterans benefits where a party has 
received an other than honorable conditions discharge but 
has been adjudged insane, and § 3.354(a) simply defines 
the term "insanity."  Struck v. Brown, 9 Vet. App. 145, 
150 (1996)

The record in this case shows that beginning in January 1984, 
the veteran began to experience depersonalization, and 
auditory and visual hallucinations.  He was diagnosed as 
having paranoid schizophrenia.  These findings were 
concurrent with the offenses that lead to his discharge under 
other than honorable conditions.  A service department 
examiner concluded that the veteran was, in fact, mentally 
ill when he committed his offenses.  While there is evidence 
of maladaptive behavior--including fights in high school and 
drug usage--prior to the onset of the mental illness, the 
service department records indicate that he had satisfactory 
service and was charged with no offenses prior to the onset 
of his mental illness.  

Given the veteran's ability to satisfactorily adapt to 
service prior to his mental illness and his inability to do 
so once his illness began, the Board concludes that the 
mental illness caused a prolonged deviation from his normal 
method of behavior.  This record also suggests that the 
mental illness caused him to so depart from the accepted 
standards of the community to which he belonged so as to lack 
the adaptability to make further adjustment to the social 
customs of the community in which he resided.  Thus the Board 
finds that the veteran was insane, as defined in the VA 
regulation.

Because he was insane at the time of the offenses that lead 
to his discharge under other than honorable conditions, the 
character of his discharge is not a bar to his receipt of 
benefits.

Turning to the question of service connection, the record 
shows indisputably that paranoid schizophrenia had its onset 
during active service.  He received the same diagnosis on a 
number of occasions after service and began receiving 
psychiatric treatment almost immediately after service.  
Paranoid schizophrenia is considered a chronic disease.  38 
U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.  When a chronic 
disease is shown in service, so as to permit service 
connection, identification of the same disease at any later 
date, unless clearly attributed to intercurrent causes, will 
be service connected.  38 C.F.R. § 3.303(b).  The veteran's 
paranoid schizophrenia has not been attributed to an 
intercurrent cause.  Therefore service connection for 
paranoid schizophrenia is warranted.


ORDER

The character of the appellant's discharge from military 
service for the period from October 20, 1982, to May 15, 
1984, is not a bar to payment of VA compensation benefits.

Service connection for a psychiatric disability, namely 
paranoid schizophrenia, is granted.

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

